Citation Nr: 1534331	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative joint disease prior to February 20, 2013, and in excess of 20 percent thereafter.  

2.  Entitlement to a compensable rating for right lower extremity femoral radiculopathy prior to February 20, 2013, and in excess of 10 thereafter.

3.  Entitlement to a compensable rating for left lower extremity femoral radiculopathy prior to February 20, 2013, and in excess of 10 thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1994, and from February 2006 to February 2008.  He was also a member of the Texas Army National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 10 percent for lumbosacral strain with degenerative joint disease.  

Before the appeal was certified to the Board, in a March 2013 rating decision, the RO increased the rating for the Veteran's service-connected low back disability to 20 percent, effective February 20, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In addition, the RO granted service connection for femoral radiculopathy of the right and left lower extremities and assigned initial 10 percent disability ratings for each extremity, effective February 20, 2013.  

In an August 2014 decision, the Board denied a rating in excess of 10 percent for lumbosacral strain with degenerative joint disease prior to February 20, 2013, and in excess of 20 percent thereafter.  The Board also remanded the issues of entitlement to compensable ratings for right and left lower extremity femoral radiculopathy prior to February 20, 2013, and in excess of 10 thereafter, for additional evidentiary development.  

The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2015, the Veteran's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In an April 2015 order, the Court granted the motion and vacated that portion of the Board's August 2014 decision denying a rating in excess of 10 percent for lumbosacral strain with degenerative joint disease prior to February 20, 2013, and in excess of 20 percent thereafter.  The Court remanded that matter to the Board for readjudication.  

In light of the Court's action, a remand is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2015 joint motion, the parties agreed that VA medical examinations conducted in connection with the Veteran's claim for an increased rating for his service-connected low back disability were inadequate.  Specifically, the parties indicated that a February 2010 VA medical examination was inadequate because the examiner did not discuss whether there was any functional loss during flare-ups of the Veteran's low back disability or whether there was any loss of motion due to pain after repetitive motion.  The parties indicated that a May 2010 VA medical examination was inadequate because the examiner did not make any findings as to whether there was any range of motion loss due to painful low back motion.  Finally, the parties noted that at a February 2013 VA medical examination, the examiner noted that Veteran experienced flare-ups of back pain which required rest, but failed to discuss whether there was any functional loss during these flare-ups.  

In light of these inadequacies, the parties concluded that a remand was necessary "for the Board to provide Veteran with an adequate VA addendum or opinion addressing his service-connected lumbar spine disorder."  See April 2015 joint motion at page 4.  

With respect to the remaining issues set forth on the cover page of this remand, the Board finds that the issues are intertwined and must be subject to remand for a current examination as well.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure that complete clinical records from the Temple VA Medical Center (VAMC) for the period from January 2010 to the present are secured and associated with the record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional VA records are associated with the record, provide the Veteran with a VA examination to ascertain the nature and severity of his service-connected lumbosacral strain with degenerative joint disease and bilateral lower extremity femoral radiculopathy.  Access to records in the Veteran's Virtual VA and VBMS electronic files must be made available to the examiner for review in connection with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

In the examination report, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected low back disability, to include any neurological impairment and/or decreased range of motion, and comment on the severity of those symptoms.  He or she must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the Veteran's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

3.  After the above development has been completed, and after conducting any additional development deemed necessary, review all the evidence of record in readjudicating the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After affording them an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

